IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 IN RE: FIRST JUDICIAL DISTRICT OF               : No. 21 EM 2020
 PENNSYLVANIA                                    :




                                        ORDER


PER CURIAM

       AND NOW, this 7th day of June, 2022, the Request Pursuant to Pa.R.J.A.

1952(B)(2)(m), is GRANTED.

       The President Judge of the Court of Common Pleas of Philadelphia County is

authorized to suspend state or local rules that restrict the use of advanced communication

technology (ACT) in court proceedings through September 6, 2022, subject to state and

federal constitutional limitations.

       Judges shall be present in the courthouse, judicial center, or other court facility

whenever a proceeding is being conducted by ACT, except for extraordinary

circumstances, such as when court properties have been closed due to inclement

weather or other emergency under Pa.R.J.A. 1950-1954, or when a proceeding is not

being conducted during normal business hours.

       Justices Donohue and Wecht note their dissent.